Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

Claim Rejections - 35 USC § 112
2. 	Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4 depend from canceled claim 2.

Claim Rejections - 35 USC § 103
3. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

4. 	Claims 1, 3, 5-8, 10-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266  and Quenzi et al. US 7,121,762 . Halonen et al. disclose an apparatus (10) for screeding uncured concrete, the apparatus comprising:
A frame assembly (12) having an integral screed head (14).
At least three driven wheels (24, 26), at least one said wheel being “steerable”, via an 
	operator’s handle bar (28).

A leveling assembly (238) having at least one vertically adjustable leveling leg capable 
	of extension and retraction. [0042-0044].
A controller (242) having a processor, a plurality of inputs such as operator controls, 
	sensor data etc. and a plurality of outputs, such as control signals for frame 
	adjustments, screed head orientation, machine speed and direction.  [0006, 
0046-0048, 0077-81].  
Although Halonen et al. do not explicitly recite the “controller or control system or other control means” includes a memory device, Halonen et al. clearly states “A further aspect of the machine’s control system includes an “auto rake” or “auto raise” controller or control system or other control means that is operable to automatically raise the plow head assembly”.  [0078]. It would have been obvious before the effective filing date of the claimed invention, Halonen et al. teaches or reasonably suggests a control system having a memory device and/or capability.  
Halonen et al. do not disclose all wheels being steerable and height adjustable.
However, Clarke, Jr. et al. teach a self-propelled, concrete paving machine configurable to pave roadways, curbs, gutters, sidewalks and other continuous concrete surfaces.  The concrete paving machine comprising:  
A frame (11); at least three, driven, “ground engaging means” such as tracks or wheels (12, 13, 14).
At least three height adjustable legs (12a, 13a, 14a) supported by a respective track or 
wheel (12, 13, 14).  Wherein the height adjustable legs are connected to a 
respective frame portion (11c, 15a, 15) and configurable to independently raise 

or lower said respective frame portion.  Col. 4, ln. 10-Col. 6, ln. 2.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete paving machine of Halonen et al. with the height adjustable and steerable legs taught by Clarke, Jr. et al. in order to improve mobility and paving over irregular surfaces.
Halonen et al. in view of Clarke, Jr. et al. disclose a slipform paver having height adjustable leveling legs but do not disclose the use of electrically power actuators. 
However, Quenzi et al. teaches a screeding machine having a plurality of actuators (18).  Said actuators can be electrically or hydraulically powered. Col. 4, lns. 42-47; Col. 
10, ln. 62-Col. 11, ln. 17.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the screeding apparatus of Halonen et al. in view of Clarke, Jr. et al. with electric actuators, as taught by Quenzi et al., since hydraulic and electric actuators are art recognized equivalents.

5. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266  and Quenzi et al. US 7,121,762 as put forth with respect to claim 1 above and further in view of Hill US 5,234,128.  Halonen et al. in view of Clarke, Jr. et al. and Quenzi et al. disclose a paving machine having electrically actuated, height adjustable legs, but do not disclose gear driven, height adjustable legs.  However, Hill teaches hydraulic, pneumatic, gear drives, screw drives and rack and pinion systems that are manually, mechanically or electrically 

actuated are art recognized equivalents.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the hydraulic actuators of Halonen et al. in view of Clarke, Jr. et al. and Quenzi et al. with electrically actuated gear or screw drives, as taught by Hill, in order to simplify construction and operation of the apparatus by removing the hydraulic components and providing an all-electric screeding apparatus.

6. 	Claims 9, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halonen et al. US 20060018715 in view of Clarke, Jr. et al. US 4,789,266  and Quenzi et al. US 7,121,762 as put forth with respect to claim 1 above and further in view of James, III et al. US 6,505,606.  Halonen et al. in view of Clarke, Jr. et al. and Quenzi et al. disclose a paving machine having a laser leveling system and height adjustable legs configured for adjusting/maintain the pitch and slope of the machine frame during paving operations.  But do not disclose the use of a slope sensor.  However, James disclose the screeding apparatus includes a control input assembly including a user interface (17), a laser leveling system (70) and a slope sensor (63), wherein the leveling system maintains a desired elevation and slope of the screed head.  Col. 5, lns. 18-35. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the concrete screeding apparatus of Halonen et al. in view of Clarke, Jr. et al. and Quenzi et al. with the slope sensor taught by James, III et al. in order to accommodate irregular subbase surfaces.


Response to Amendment
7. 	Applicant’s amendment, filed 12/23/2021, with respect to the rejection(s) of claim(s) 1-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Halonen et al. in view of Clarke et al.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                             				1/11/2022